Peb Curiam.
Although the original answers were superseded by amended answers, they constituted evidence of ownership by the defendant Zaganos of the automobile involved in the accident. (Weil v. Weil, 227 App. Div. 378; Vermeule v. City of Corning, 186 id. 206; affd., 230 N. Y. 585.)
The judgments in so far as appealed from by the plaintiffs should be reversed, the actions severed and a new trial granted to said plaintiffs as against the defendant John Zaganos, with costs to said plaintiffs-appellants to abide the event.
Townley, Glennon, Untebmyeb and Dobe, JJ., concur; Martin, P. J., dissents and votes for affirmance.